Citation Nr: 0612431	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-28 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to June 
2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.  The RO, in pertinent part, 
denied the benefits sought on appeal.

The September 2002 rating decision also granted service 
connection for hypertension and irritable bowel syndrome 
(IBS)/gastroesophageal reflux disease (GERD), as well as 
proposed to reduce the 20 percent evaluation for right knee 
patellofemoral pain syndrome to 10 percent disabling.  The 
veteran disagreed with the initial ratings assigned and the 
proposed reduction in his October 2002 notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in December 
2002.   

In January 2003, the RO made the 10 percent rating for right 
knee patellofemoral pain syndrome effective April 2003.  The 
veteran filed his NOD in January 2003 and an SOC was issued 
in February 2003.  The February 2003 SOC also included the 
evaluation assigned for left knee patellofemoral pain 
syndrome and the denial of service connection for depression.  

In August 2003, the RO granted service connection for 
adjustment disorder with depressed mood and increased the 
rating for mechanical low back pain to 20 percent disabling.  
A supplemental statement of the case (SSOC) was issued in 
August 2003 which addressed the increased rating claims for 
mechanical low back pain, IBS and GERD, hypertension, and 
bilateral patellofemoral pain syndrome, as well as the 
service connection claims for sinusitis and sleep apnea.  
In a September 2003 statement, the veteran indicated he was 
satisfied with ratings for mechanical low back pain, IBS and 
GERD, hypertension, and his bilateral knees.  The veteran 
further indicated in his September 2003 VA Form 9 that he was 
only appealing the service connection claims for sinusitis 
and sleep apnea.  As such, the additional claims are no 
longer in appellate status.

The veteran presented testimony before the RO in February 
2003.  The transcript has been obtained and associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Sinusitis is not due to any incident of active military 
service.

3.  Sleep apnea is not due to any incident of active military 
service.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for the establishment of service connection 
for sinusitis are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  The criteria for the establishment of service connection 
for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Because a VCAA notice was not provided to the 
veteran prior to the initial adjudication of these claims by 
the RO (the "AOJ" in this case), the timing does not comply 
with express requirements of Pelegrini.  Nevertheless, during 
the course of this appeal, the RO did provide the veteran 
with a December 2003 letter, which meets the notification 
requirements of the VCAA.  Therefore, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

First, while notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claims, notice was 
provided by the AOJ in December 2003 and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Over two years has 
elapsed since the December 2003 notice was sent to the 
veteran, with no response.  The veteran has not pointed to 
any additional evidence that would support the claims on 
appeal.  He has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to the December 2003 notice.  Therefore, with respect 
to the timing requirement for the VCAA notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); see also Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006).  The veteran has 
had a "meaningful opportunity to participate effectively" 
in the processing of his claims.  Id. at 121.  The Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  

As noted above, the requirements with respect to the content 
of the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the December 2003 
letter as to what kinds of evidence was needed to 
substantiate the service connection claims for sinusitis and 
sleep apnea.  The veteran was notified that the evidence must 
show (1) he had an injury in service or a disease that began 
in or was made worse during service, (2) a current 
disability, and (3) a relationship between the current 
disability and an injury, disease, or event in military 
service.  The veteran was further notified that any or all of 
the following evidence would help support his claims: dates 
of medical treatment during service; statements from persons 
who knew him in the service and knew of any disability he had 
while on active duty; records and statements from service 
medical personnel; employment physical examinations; medical 
evidence since his discharge from military service; pharmacy 
prescription records; and/or insurance reports.  Finally, the 
September 2003 rating decision, the February 2003 SOC, and 
the August 2003 SSOC, in conjunction with the December 2003 
VCAA letter, sufficiently notified the veteran of the reasons 
for the denial of his application and, in so doing, informed 
him of the evidence that was needed to substantiate his 
claims.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims, he was notified of 
the records and evidence needed to support the claimed 
benefits.  Thus, the Board finds that he was fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  All the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  Moreover, since the 
claims are being denied, no effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran in not having been notified about evidence needed to 
support a claim for a certain effective date for an award of 
benefits.  Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006).

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, private medical 
records, and treatment notes from the 28th Medical Group at 
Ellsworth Air Force Base (AFB), have been obtained in support 
of the claims on appeal.  The veteran provided testimony 
before the RO in February 2003.  The transcript has been 
obtained and associated with the claims folder.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Given the development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence, which has not been obtained, 
the Board finds that the record is ready for appellate 
review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).



Analysis

I.  Sinusitis 

The veteran contends that he is entitled to service 
connection for sinusitis.  Specifically, he asserts that 
condition began on active duty.  Having carefully considered 
the veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, the records show on a Dental 
Health Questionnaire signed by the veteran in January 1996, 
January 1997, and February 1999, he indicated that he had 
sinus problems.  There were no actual complaints made by the 
veteran or treatment records dated during this time period.  
The veteran complained of sinus pressure and a sore throat in 
March 1999.  He was diagnosed with strep pharyngitis versus 
mononucleosis.  No diagnosis of sinusitis was rendered.  
There were no further complaints in service.  The veteran 
indicated that he did not know if he had sinus problems on 
his January 2000 Report of Medical History.  The 
corresponding separation medical examination was negative for 
a diagnosis of sinusitis.
    
The mere fact that the veteran complained of sinus pressure 
on one occasion during service and on a dental health 
questionnaire is not enough to establish service connection; 
there must be evidence of a resulting chronic disability.   
As noted above, a chronic sinus disability was not diagnosed 
during the veteran's service or upon his separation from said 
service.  38 C.F.R. § 3.303.

The Board notes that records from Ellsworth AFB contain 
complaints of sinus pain and diagnoses of sinusitis, deviated 
septum, inferior turbinate hypertrophy, and bilateral concha 
bullosa beginning in July 2000.  A computerized tomography 
(CT) of the sinus dated in October 2000 revealed the presence 
of a retention cyst or polyp within the right maxillary 
sinus.  In December 2001, the following procedures were 
performed: septoplasty; reduction of the bilateral concha 
bullosa; right middle meatal antrostomy with biopsy; and 
partial submucous resection of the inferior turbinates.

While these records might suggest a continuity of 
symptomatology after service, there has been no finding of 
chronicity to support the veteran's service connection claim.  
38 C.F.R. § 3.303(b).  Specifically, the August 2002 VA 
examination reviewed the veteran's service medical records 
and noted only one instance when the veteran complained of 
sinus pressure and checked "don't know" on his separation 
physical for sinusitis.  He indicated the records otherwise 
contained no discussion of or treatment for any chronic or 
recurrent sinus or nasal symptoms while on active duty.  
Thus, the examiner opined there was no evidence that the 
veteran's current symptoms, to include congestion and 
headache were started in, or were caused by the veteran's 
military service.  The examiner further opined the symptoms 
were secondary to the continuous positive airway pressure 
(CPAP) prescribed for sleep apnea. 

Despite evidence of a diagnosis of sinusitis, there is no 
evidence of record to substantiate the critical second and 
third components of the Guiterrez inquiry, as enumerated 
above.   The service medical and personnel records do not 
support a finding of a chronic sinus disability during the 
veteran's active duty service.  Moreover, there has been no 
showing that complaints of sinus pressure shortly after the 
veteran's discharge are related to his active duty service. 

While the veteran contends that chronic sinusitis has been 
present since his separation from active service and related 
thereto, his statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence is not in relative 
equipoise.   Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



II. Sleep Apnea

The veteran also contends that he is entitled to service 
connection for sleep apnea.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  
Contrary to the veteran's present reports, the service 
medical records are wholly devoid of any mention of relevant 
treatment, symptoms or complaints of sleep apnea.  

Post-service, records from the 28th Medical Group at 
Ellsworth AFB indicate to rule out sleep apnea in August 2000 
and contain a January 2001 diagnosis of sleep apnea.  The 
diagnosis was confirmed by the Western Regional Sleep Center 
in March 2001.  The actual diagnosis was Hypersomnia with 
Obstructive Sleep Apnea Syndrome.  A trial of CPAP was 
suggested.   While sleep apnea was diagnosed within the year 
following the veteran's separation from active duty service, 
it is not considered to have been incurred in service even 
though there was no treatment during the veteran's active 
duty service, because no condition other than those listed in 
38 C.F.R. § 3.309(a) will be considered chronic for the 
purposes of a presumption of service connection.  38 C.F.R. 
§ 3.307(a).

Despite evidence of a current diagnosis of sleep apnea noted 
by the August 2002 VA examiner, there is no evidence of 
record to substantiate the critical second and third 
components of the Guiterrez inquiry, as enumerated above.   
The service medical and personnel records do not support a 
finding of sleep apnea during the veteran's active duty 
service.  Moreover, there are no opinions of record that the 
current diagnosis is related to the veteran's active duty 
service.  

At this juncture the Board notes, the veteran's 
representative has argued that a remand is necessary for VA 
to afford the veteran a VA examination for the purpose of 
rendering an opinion as to the etiology of the veteran's 
sleep apnea.  VA will assist the veteran by providing a 
medical examination or obtaining a medical opinion based upon 
review of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
VA regulations provide, in pertinent part, that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 

(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.

38 C.F.R. § 3.159(c)(4)(i).  Because the requirements in 
subsections (B) and (C) are not met with regard to the claim 
for service connection for sleep apnea, it is not necessary 
to obtain a medical examination or medical opinion in order 
to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in service event, injury, or disease).  

While the veteran contends that sleep apnea has been present 
since his separation from active service and related thereto, 
his statements do not constitute competent evidence of a 
medical nexus opinion.  Espiritu, 2 Vet. App. at 494-95.  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.



ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for sleep apnea is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


